 1                               UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3                                                    ***
 4   KIM BIRON, an individual,                              Case No. 2:19-CV-01695-RFB-EJY
 5                 Plaintiff,
                                                                       ORDER
 6          v.
 7   WYNDHAM VACATION OWNERSHIP,
     INC., doing business as a foreign corporation,
 8
                   Defendants.
 9

10          Before the Court is a Motion to Withdraw as Counsel (ECF No. 23) and a Motion for
11   Substitution of Counsel for Plaintiff (ECF No. 24).
12          IT IS HEREBY ORDERED that the Motion to Withdraw as Counsel (ECF No. 23) is
13   DENIED as moot.
14          IT IS FURTHER ORDERED that the Motion for Substitution of Counsel for Plaintiff (ECF
15   No. 24) is GRANTED.
16

17          DATED: February 24, 2020
18
19
                                                  ELAYNA J. YOUCHAH
20                                                UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28
                                                       1
